Order entered August 25, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00945-CR
                                     No. 05-14-00946-CR

                           LADEREK KINTE REYNOLDS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F09-58630-Y, F11-60044-Y

                                          ORDER
        The Court REINSTATES the appeals.

        On July 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 19, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the July 21,

2015 order requiring findings.

        We GRANT the August 19, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE